Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of March 2, 2007, by and among Tradestar Services, Inc., a Nevada corporation
(the “Purchaser”), and 383210 Alberta Ltd. and Dave Hunter Resources Inc., each
a corporation organized and existing under the laws of Alberta, Canada, being
the holders of all of the capital stock of the Company (as defined below) (each
individually a “Seller” and collectively, the “Sellers”), and any transferees of
the Sellers who become subject to the provisions hereof pursuant to Section 2.8
(together with the Sellers, the “Holders” and each individually a “Holder”). 
The Sellers and the Purchaser are each a “party” and together are “parties” to
this Agreement.

RECITALS

WHEREAS, concurrent with the execution hereof, the Purchaser is purchasing from
the Sellers all of the outstanding capital stock (the “Company Shares”) of Decca
Consulting Ltd., a corporation organized and existing under the laws of Alberta,
Canada (the “Company”), pursuant to the terms and conditions of that certain
Amended and Restated Stock Purchase Agreement, dated March 2, 2007 (the
“Purchase Agreement”), by and among the Purchaser, 1297181 Alberta Ltd., a
corporation organized and existing under the laws of Alberta, Canada, the
Sellers, Barry Ahearn and Dave Hunter;

WHEREAS, as part of the purchase price for the Company Shares, the Sellers will
receive shares of common stock, par value $0.001 per share, of the Purchaser
(“Common Stock”) in the respective amounts set forth on Exhibit A attached
hereto (the “Purchaser Shares”); and

WHEREAS, as a condition to the closing of the transactions contemplated by the
Purchase Agreement, the Purchaser wishes to grant the Holders certain
registration rights in respect of such Purchaser Shares;

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto hereby agree as follows:

1.             Definitions.  The following capitalized terms used in this
Agreement shall be construed to have the meanings set forth or referenced below.

“AAA Rules” is defined in Section 3.11.

“Affiliate” shall mean with respect to any individual, corporation, partnership,
association, trust, or any other entity (in each case, a “Person”), any Person
which, directly or indirectly, controls, is controlled by or is under common
control with such Person, including, without limitation any general partner,
officer or director of such Person.

“Agreement” is defined in the opening paragraph of this Agreement.

“Common Stock” is defined in the Recitals of this Agreement.

“Company” is defined in the Recitals of this Agreement.

“Company Shares” is defined in the Recitals of this Agreement.


--------------------------------------------------------------------------------


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC which permits inclusion or incorporation of substantial information by
reference to other documents filed by the Purchaser with the SEC.

“Holder” shall mean any Person owning or having the right to acquire Registrable
Securities or any assignee thereof in accordance with Section 2.8 hereof.

“Immediate Family Member” shall mean a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a person referred to herein.

“Person” is defined in the definition of Affiliate.

“Purchase Agreement” is defined in the Recitals of this Agreement.

“Purchaser” is defined in the opening paragraph of this Agreement.

“Purchaser Shares” is defined in the Recitals of this Agreement.

“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such registration statement or document.

“Registrable Securities” means (i) the Purchaser Shares issued to the Sellers
pursuant to the Purchase Agreement (or subsequently transferred to a Holder
pursuant to Section 2.8), and (ii) any Common Stock issued as (or issuable upon
the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of the shares referenced in clause (i) above; provided,
however, that Registrable Securities shall not include any shares of Common
Stock (A) that have previously been registered or that have been sold to the
public either pursuant to a registration statement or SEC Rule 144, (B) which
have been sold in a private transaction in which the transferor’s rights under
this Agreement are not assigned, or (C) for which registration rights have
terminated pursuant to Section 2.9 of this Agreement.

“Registrable Securities then outstanding” means the number of shares determined
by adding the number of shares of Common Stock outstanding which are, and the
number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities which are, Registrable Securities.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.

“SEC Rule 144(k)” means Rule 144(k) promulgated by the SEC under the Securities
Act.

“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

2


--------------------------------------------------------------------------------


“Seller” and “Sellers” is defined in the opening paragraph of this Agreement.

“Violation” means losses, claims, damages, or liabilities (joint or several) to
which a party hereto may become subject under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations:  (i) any untrue statement
or alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto; (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading; or (iii) any violation
or alleged violation by any other party hereto, of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law.

2.             Registration Rights.  The Purchaser covenants and agrees as
follows:

2.1           Piggyback Registration Rights.  If the Purchaser proposes to
register (including for this purpose a registration effected by the Purchaser
for shareholders other than the Holders) any of its stock or other securities
under the Securities Act in connection with the underwritten public offering of
such securities solely for cash (other than (i) a registration statement
relating either to the sale of securities to employees of the Purchaser pursuant
to a stock option, stock purchase or similar plan or an SEC Rule 145
transaction; (ii) a registration on any form which does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; (iii) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities which are also being registered;
(iv) a registration relating solely to a corporate reorganization or other
transaction on Form S-4 or under Rule 145 or (v) a registration on any form that
does not permit sales by the Holders), the Purchaser shall, at such time,
promptly give each Holder written notice of such registration.  Upon the written
request of each Holder given within twenty (20) days after mailing of such
notice by the Purchaser in accordance with Section 3.5, the Purchaser shall,
subject to the provisions of Section 2.5, cause to be registered under the
Securities Act all of the Registrable Securities that each such Holder has
requested to be registered.  The Purchaser shall have the right to terminate or
withdraw any registration initiated by it under this Section 2.1 prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration.  The expenses of such withdrawn
registration shall be borne by the Purchaser in accordance with Section 2.4
hereof.

2.2           Obligations of the Purchaser.  Whenever required under Section 2.1
to effect the registration of any Registrable Securities, the Purchaser shall,
as expeditiously as reasonably possible,

(a)           use its best efforts to prepare and file with the SEC as soon as
reasonably practicable, a registration statement with respect to the Registrable
Securities and use its best efforts to cause such registration to promptly
become effective;

(b)           prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;

(c)           furnish to the Holders such numbers of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them;

3


--------------------------------------------------------------------------------


(d)           use its reasonable commercial efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders; provided that, the Purchaser shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions,
unless the Purchaser is already subject to service in such jurisdiction and
except as may be required by the Securities Act;

(e)           in the event of an underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering.  Each Holder participating
in such underwriting shall also enter into and perform its obligations under
such an agreement;

(f)            cause all such Registrable Securities registered pursuant to this
Agreement hereunder to be listed on a national securities exchange or trading
system and each securities exchange and trading system on which similar
securities issued by the Purchaser are then listed;

(g)           provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereunder and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration; and

(h)           use its reasonable commercial efforts to furnish, at the request
of any Holder requesting registration of Registrable Securities pursuant to this
Section 2, on the date on which such Registrable Securities are sold to the
underwriter, (i) an opinion, dated such date, of the counsel representing the
Purchaser for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to the underwriters, if any, and (ii) a “comfort” letter dated such date, from
the independent certified public accountants of the Purchaser, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters,
if any.

2.3           Furnish Information.  It shall be a condition precedent to the
obligations of the Purchaser to take any action pursuant to this Section 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Purchaser such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall be reasonably required to effect the registration of
such Holder’s Registrable Securities.

2.4           Expenses of Purchaser Registration.  The Purchaser shall bear and
pay all expenses incurred in connection with any registration, filing or
qualification of Registrable Securities with respect to the registrations
pursuant to Section 2.1 hereof for each Holder (which right may be assigned as
provided in Section 2.8 hereof), including (without limitation) all
registration, filing, and qualification fees, printers and accounting fees
relating or apportionable thereto and the fees, but excluding underwriting
discounts and commissions relating to Registrable Securities.

2.5           Underwriting Requirements.  In connection with any offering
involving an underwriting of shares of the Purchaser’s capital stock pursuant to
Section 2.1, the Purchaser shall not be required to include any of the Holders’
securities in such underwriting unless they accept the terms of the underwriting
as agreed upon between the Purchaser and its underwriters, and then only in such
quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Purchaser.  If the total number of
securities, including Registrable Securities, requested by shareholders to

4


--------------------------------------------------------------------------------


be included in such offering exceeds the amount of securities to be sold other
than by the Purchaser that the underwriters determine in their reasonable
discretion is compatible with the success of the offering, then the Purchaser
shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters and the
Purchaser determine in their sole discretion will not jeopardize the success of
the offering.  In the event the underwriters determine that less than all of the
total number of securities, including Registrable Securities, requested by
shareholders to be included in such offering can be included in such offering,
then the Purchaser and the underwriters shall allocate the number of securities
that are entitled to be included in the registration and underwriting among the
selling Holders on a pro rata basis based on the number of Registrable
Securities held by all selling Holders or in such other proportions as shall
mutually be agreed to by all such selling Holders.

2.6           Delay of Registration.  No Holder shall have any right to obtain
or seek an injunction restraining or otherwise delaying any registration
pursuant to this Agreement as the result of any controversy that might arise
with respect to the interpretation or implementation of this Section 2.

2.7           Indemnification.  In the event any Registrable Securities are
included in a registration statement under this Section 2:

(a)           To the extent permitted by law, the Purchaser will indemnify and
hold harmless each Holder, the partners, members, officers, directors and
stockholders of each Holder, legal counsel and accountants for each Holder, any
underwriter (as defined in the Securities Act) for such Holder and each person,
if any, who controls such Holder or underwriter within the meaning of the
Securities Act or the Exchange Act, against any Violation and the Purchaser will
pay to each such Holder, underwriter, controlling person or other aforementioned
person, any reasonable legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability, or action as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.7(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Purchaser (which consent shall
not be unreasonably withheld), nor shall the Purchaser be liable in any such
case for any such loss, claim, damage, liability, or action to the extent that
it arises out of or is based upon a Violation which occurs in reliance upon and
in conformity with written information furnished expressly for use in connection
with such registration by any such Holder, underwriter, controlling person or
other aforementioned person.

(b)           To the extent permitted by law, each selling Holder will severally
and not jointly indemnify and hold harmless the Purchaser, each of its
directors, each of its officers who has signed the registration statement, each
person, if any, who controls the Purchaser within the meaning of the Securities
Act, legal counsel and accountants for the Purchaser, any underwriter, any other
Holder selling securities in such registration statement and any controlling
person of any such underwriter or other Holder, against any losses, claims,
damages, or liabilities (joint or several) to which any of the foregoing persons
may become subject, under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration; and each such
Holder will pay any reasonable legal or other expenses incurred by any person
intended to be indemnified pursuant to this Section 2.7(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 2.7(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected

5


--------------------------------------------------------------------------------


without the consent of the Holder, which consent shall not be unreasonably
withheld; provided, further, that, in no event shall any indemnity under this
Section 2.7(b) exceed the net proceeds from the offering received by such
Holder, except in the case of fraud or willful misconduct by such Holder.

(c)           Promptly after receipt by an indemnified party under this
Section 2.7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.7, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 2.7, but the omission so to deliver written notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 2.7.

(d)           In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either (i) any Holder
exercising rights under this Agreement, or any controlling person of any such
Holder, makes a claim for indemnification pursuant to this Section 2.7 but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 2.7 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of any such selling Holder or any such controlling person in circumstances
for which indemnification is provided under this Section 2.7, then, and in each
such case, the Purchaser and such Holder will contribute to the aggregate
losses, claims, damages or liabilities to which they may be subject (after
contribution from others) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions that resulted
in such loss, liability, claim, damage, or expense as well as any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided however, that, in any such case,
(i) no such Holder will be required to contribute any amount in excess of the
public offering price of all such Registrable Securities offered and sold by
such Holder pursuant to such registration statement, and (ii) no person or
entity guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation; provided
further, that in no event shall a Holder’s liability pursuant to this Section
2.7(d), when combined with the amounts paid or payable by such holder pursuant
to Section 2.7(b), exceed the proceeds from the offering (net of any
underwriting

6


--------------------------------------------------------------------------------


discounts or commissions) received by such Holder, except in the case of fraud
or willful misconduct by such Holder.

(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.

(f)            Unless otherwise superceded by an underwriting agreement entered
into in connection with the underwritten public offering, the obligations of the
Purchaser and Holders under this Section 2.7 shall survive the completion of any
offering of Registrable Securities in a registration statement under this
Section 2, and otherwise and shall survive the termination of this Agreement.

2.8           Assignment of Registration Rights.  The rights to cause the
Purchaser to register Registrable Securities pursuant to this Section 2 may be
assigned (but only with all related obligations) by a Seller to a transferee or
assignee of such securities that (i) is a subsidiary, Affiliate, parent company,
partner, member, limited partner, retired partner, retired member or stockholder
of a Seller; or (ii) is a Seller’s Immediate Family Member or trust for the
benefit of an individual Seller or such Seller’s Immediate Family Member;
provided that: (a) the Purchaser is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned; (b) such transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement; and (c) such assignment shall be effective only if immediately
following such transfer the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act.  For the purposes
of determining the number of shares of Registrable Securities held by a
transferee or assignee, the holdings of a transferee or assignee (i) that is a
subsidiary, parent company, partner, limited partner, retired partner, member,
retired member or stockholder of a Seller; (ii) that is an Affiliate of a
Seller, which means with respect to a limited liability company or a limited
liability partnership, a fund or entity managed by the same manager or managing
member or general partner or management company or by an entity controlling,
controlled by, or under common control with such manager or managing member or
general partner or management company; (iii) who is a Seller’s Immediate Family
Member; or (iv) that is a trust for the benefit of an individual Seller or such
Seller’s Immediate Family Member, shall be aggregated together and with those of
the assigning Seller; provided that all assignees and transferees who would not
qualify individually for assignment of registration rights shall have a single
attorney-in-fact for the purpose of exercising any rights, receiving notices or
taking any action under this Section 2.  Exhibit A attached hereto shall be
promptly amended, without any action on the part of the parties, with the name
and contact information of each transferee or assignee who receives Registrable
Securities in compliance with this Section 2.8 and the amount of Registrable
Securities of all Holders as of such date.

2.9           Termination of Registration Rights.

(a)           No Holder shall be entitled to exercise any right provided for in
this Section 2 after three (3) years following the date hereof.

(b)           The rights set forth in this Section 2 shall terminate as to any
Holder, when the Registrable Securities held by such Holder (together with any
Affiliate of such Holder with whom such Holder must aggregate its sales under
SEC Rule 144) could be sold without restriction under SEC Rule 144 within a
ninety (90) day period.

3.             Miscellaneous.

7


--------------------------------------------------------------------------------


3.1           Transfers, Successors and Assigns.  The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

3.2           Governing Law.  This Agreement shall be governed by and construed
in accordance with the with the internal laws of the State of Texas, without
regard to its principles of conflicts of laws.

3.3           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

3.4           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

3.5           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given:  (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) three
(3) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the Holders at
their address or facsimile number as set forth on Exhibit A hereto, or to such
address or facsimile number as subsequently modified by written notice given in
accordance with this Section 3.5.  If notice is given to the Purchaser,
addressed to:

Tradestar Services, Inc.

 

Three Riverway, Suite 1500

 

Houston, Texas 77056

 

Attn.: Chief Executive Officer

 

Telephone: (713) 479-7000

 

Facsimile: (713) 975-6271

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

(i)

 

Haynes and Boone, LLP

 

 

 

One Houston Center

 

 

 

1221 McKinney Street, Suite 2100

 

 

 

Houston, Texas 77010

 

 

 

Attention: Bryce D. Linsenmayer, Esq.

 

 

 

Telephone: (713) 547-2007

 

 

 

Facsimile: (713) 236-5540

 

 

 

 

 

(ii)

 

Stikeman Elliott, LLP

 

 

 

4300 Bankers Hall

 

 

 

888-3rd Street SW

 

 

 

Calgary, AB T2P 5C5

 

8


--------------------------------------------------------------------------------


 

 

 

Attn.: Stuart M. Olley, Esq.

 

 

 

Telephone: (403) 266-9057

 

 

 

Facsimile: (403) 266-9034

 

3.6           Costs of Enforcement.  If any party to this Agreement seeks to
enforce its rights under this Agreement by legal proceedings, the non-prevailing
party shall pay all costs and expenses incurred by the prevailing party,
including, without limitation, all reasonable attorneys’ fees.

3.7           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Purchaser and the holders of a majority of the
Registrable Securities then outstanding.  Any amendment or waiver effected in
accordance with this Section 3.7 shall be binding upon each Holder of any
Registrable Securities then outstanding, each future Holder of all such
Registrable Securities, and the Purchaser.  Notwithstanding the foregoing, this
Agreement may not be amended or terminated and the observance of any term
hereunder may not be waived with respect to any Holder without the written
consent of such Holder, unless such amendment, termination or waiver applies to
all Holders.  The Purchaser shall give prompt written notice of any amendment or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, termination or waiver.  Any amendment, termination
or waiver effected in accordance with this Section 3.7 shall be binding on all
parties hereto, even if they do not execute such consent.  No waivers of or
exceptions to any term, condition or provision of this Agreement, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.  Notwithstanding the foregoing,
Exhibit A attached hereto may be amended without the consent of or notice to the
Holders with the name and contact information of each transferee or assignee who
receives Registrable Securities in compliance with this Section 2.8 and with the
amount of Registrable Securities of all Holders as of such date.

3.8           Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

3.9           Aggregation of Stock.  All shares of Registrable Securities held
or acquired by Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.

3.10         Entire Agreement.  This Agreement (including the Exhibits hereto,
if any) constitutes the full and entire understanding and agreement between the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.

3.11         Dispute Resolution.  Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be resolved by binding
arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules in effect on the date of this Agreement (herein the
“AAA Rules”), and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  The arbitrator shall be
selected pursuant to the AAA Rules and shall be a neutral and impartial lawyer
with excellent academic and professional credentials (i) who is or has been
practicing law for at least fifteen (15) years, specializing in general
commercial litigation or general corporate and commercial matters and (ii) who
has both training and experience as an arbitrator and is generally available to
serve as an arbitrator.  The arbitration shall be governed by the arbitration
law of the Federal Arbitration Act and shall be held in Houston, Texas.

9


--------------------------------------------------------------------------------


3.12         Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

[Signature Pages Follow]

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

PURCHASER:

 

 

 

TRADESTAR SERVICES, INC.

 

 

 

 

 

By:

/s/ D. Hughes Watler Jr.

 

 

D. Hughes Watler, Jr.

 

 

Chief Financial Officer

 

 

 

 

 

SELLERS:

 

 

 

38310 ALBERTA LTD.

 

 

 

 

 

By:

/s/ Barry Ahearn

 

Name:

Barry Ahearn

 

Title:

President

 

 

 

 

 

DAVE HUNTER RESOURCES INC.

 

 

 

 

 

By:

/s/ Dave Hunter

 

Name:

Dave Hunter

 

Title:

President

11


--------------------------------------------------------------------------------


EXHIBIT A

SCHEDULE OF HOLDERS

 

Holder’s Name and Address

 

Number of Purchaser Shares

 

 

 

 

 

 

 

1.

 

383210 Alberta Ltd. 

 

414,286

 



 

#2 Fieldstone Way

 

 

 



 

Sylvan Lake, AB T4S 2L3

 

 

 



 

Attn.: Barry Ahearn

 

 

 



 

Telephone: (403) 318-2852

 

 

 



 

Facsimile: (403) 263-3374

 

 

 

 

 

 

 

 

 



 

With a copy (which shall not constitute notice) to:

 

 

 



 

 

 

 

 

 

 

Douglas Dunscombe 

 

 

 



 

Suite 900, 800 6th Avenue S.W. T2P 3G3

 

 

 



 

Telephone: (403) 262-7221

 

 

 



 

Facsimile: (403) 269-8246

 

 

 

 

 

 

 

 

 

2.

 

Dave Hunter Resources Inc. 

 

414,286

 



 

53360 Range Road 220

 

 

 



 

Ardrossan, AB T8E 2BS

 

 

 



 

Attn.: Dave Hunter

 

 

 



 

Telephone: (403) 860-4331

 

 

 



 

Facsimile: (780) 922-0176 

 

 

 

 

 

 

 

 

 



 

With a copy (which shall not constitute notice) to:

 

 

 

 

 

 

 

 

 

 

 

Douglas Dunscombe  

 

 

 



 

Suite 900, 800 6th Avenue S.W. T2P 3G3

 

 

 



 

Telephone: (403) 262-7221

 

 

 



 

Facsimile: (403) 269-8246

 

 

 

 

12


--------------------------------------------------------------------------------